        Case 5:16-cv-04276-EGS Document 150 Filed 01/15/19 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF PENNSYLVANIA

 ALLSTATE INSURANCE COMPANY, ALLSTATE
 INDEMNITY COMPANY, ALLSTATE PROPERTY
 & CASUALTY INSURANCE COMPANY and
 ALLSTATE VEHICLE & PROPERTY                                 Civil Action No.
 INSURANCE COMPANY                                           16-cv-04276

                     Plaintiffs
        v.

 ELECTROLUX HOME PRODUCTS, INC.                              JURY DEMANDED

                                            Defendant
         PLAINTIFFS’ OMNIBUS RESPONSE IN OPPOSITION TO DEFENDANT,
          ELECTROLUX HOME PRODUCT INC.’S MOTIONS IN LIMINE

       Plaintiffs, Allstate Insurance Company, Allstate Indemnity Company, Allstate

Property & Casualty Company and Allstate Vehicle & Property Insurance Company, by

and through their attorneys, hereby file the foregoing Omnibus Response in Opposition to

Defendant’s Motions: To Preclude Evidence of the Australian Thesis (ECF No. 126), To

Preclude Evidence of Electrolux’s Transition to the Bulkhead Dryer Design (ECF No. 127), To

Preclude the Admission of Evidence About Other Dryer Fires that Does Not Arise Out of

Substantially Similar Incidents (ECF No, 128), To Preclude Evidence or Argument About

Electrolux’s Failure to Recall or Retrofit its Dryers (ECF No. 130), To Preclude Evidence of an

Investigation of Dryer Fires in Japan (ECF No. 131), To Preclude Evidence Relating to

Electrolux’s Webster City, Iowa and Juarez, Mexico Manufacturing Plants (ECF No. 132), To

Preclude the Admission of Evidence About Other Lawsuits (ECF No. 133), To Preclude

Evidence About Personal Injuries and Deaths (ECF No. 134), To Preclude Certain Testimony

of Michael R. Stoddard, Jr. (ECF No. 135), For Bifurcation (ECF No. 136), For Spoliation

Inference ( ECF No. 137), and rely on the attached Memorandum of Law in support thereof.
         Case 5:16-cv-04276-EGS Document 150 Filed 01/15/19 Page 2 of 3



       Plaintiffs respectfully request this Honorable Court deny Defendant’s Motions and enter

the order attached hereto.

                                    Respectfully submitted,

                                            de LUCA LEVINE, LLC



                                            BY:    Patrick A. Hughes
                                             RAYMOND E. MACK, ESQUIRE
                                             P.A. ID No. 91815 rmack@delucalevine.com
                                             PATRICK A. HUGHES, ESQUIRE
                                             P.A. ID No. 91415 phughes@delucalevine.com
                                             Three Valley Square, Suite 220
                                             Blue Bell, PA 19422
                                             215-383-0081 (Main) / 215-383-0082 (fax)
                                             ATTORNEYS FOR PLAINTIFFS

Date: January 15, 2019
        Case 5:16-cv-04276-EGS Document 150 Filed 01/15/19 Page 3 of 3




                              CERTIFICATE OF SERVICE

        I, Patrick A. Hughes, Esquire, hereby certify that a true and correct copy of
 Plaintiffs’ Omnibus Response in Opposition to Defendant Electrolux’s Motions In Limine
 was served upon counsel of record by the filing of said Motion on the Court’s ECF system.



                                           de LUCA LEVINE, LLC



                                     BY:   Patrick A. Hughes
                                            RAYMOND E. MACK, ESQUIRE
                                            P.A. ID No. 91815 rmack@delucalevine.com
                                            PATRICK A. HUGHES, ESQUIRE
                                            P.A. ID No. 91415 phughes@delucalevine.com
                                            Three Valley Square, Suite 220
                                            Blue Bell, PA 19422
                                            215-383-0081 (Main) / 215-383-0082 (fax)
                                            ATTORNEYS FOR PLAINTIFFS

Date: January 15, 2019
